 



Exhibit 10.70
Grant No.: _____
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED UNIT AGREEMENT
CapitalSource Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units for shares of its common stock, $.01 par value, (the
“Stock”) to the Grantee named below, subject to the vesting conditions set forth
in the attachment. Additional terms and conditions of the grant are set forth in
this cover sheet, in the attachment and in the Company’s Third Amended and
Restated Equity Incentive Plan (as amended from time to time, the “Plan”).
Grant Date:                     , 200_____
Name of Grantee:                     
Grantee’s Social Security Number: _______-____-_______
Number of Restricted Stock Units Covered by Grant:                     
     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

             
Grantee:
                     
 
      (Signature)    
 
           
Company:
                     
 
      (Signature)    
 
           
 
  Title:        
 
     
 
   

Attachment
This is not a stock certificate or a negotiable instrument.

1



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED UNIT AGREEMENT

     
Restricted Stock
Units/Transferability
  This grant is an award of restricted stock units in the number of units set
forth on the cover sheet, and subject to the vesting and other conditions
described below (the “Restricted Stock Units”). Your Restricted Stock Units may
not be transferred, assigned, pledged or hypothecated, whether by operation of
law or otherwise, nor may the Restricted Stock Units be made subject to
execution, attachment or similar process.
 
   
Vesting
  [To be determined on the grant date.]
 
   
 
  No additional Restricted Stock Units will vest after you have ceased to
provide Services for any reason.
 
   
Delivery
  Upon your termination of Service, the Company will issue the shares of Stock
to which such vested Restricted Stock Units relate. The issuance of the Stock
under this grant of Restricted Stock Units shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates. You will have no further rights with regard to a Restricted Stock
Unit once the share of Stock related to such Restricted Stock Unit has been
issued.
 
   
 
  Notwithstanding the preceding paragraph, if the shares of Stock would
otherwise be delivered to you during a period in which you are: (i) subject to a
lock-up agreement restricting your ability to sell shares of Stock in the open
market or (ii) restricted from selling shares of Stock in the open market
because you are not then eligible to sell under the Company’s insider trading or
similar plan as then in effect (whether because a trading window is not open or
you are otherwise restricted from trading), delivery of the shares of Stock will
be delayed until the first date on which you are no longer prohibited from
selling shares of Stock due to a lock-up agreement or insider trading or similar
plan restriction, but in any event no later than the last day of the calendar
year in which the shares of Stock otherwise would have been delivered.
 
   
Service Termination
  Upon the termination of your Services, other than by reason of your death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code), any Restricted Stock Units that have not vested hereunder shall
immediately be deemed forfeited.
 
   
 
  In the event of the termination of your Service because of your death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code), any Restricted Stock Units that have not vested hereunder shall
immediately become fully vested.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company in
any capacity.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units. You will, however, be entitled to receive, upon the
Company’s payment of a cash dividend on outstanding shares of stock, an amount
for each Restricted Stock Unit that you hold as of the record date for such
dividend equal to the per-share dividend paid on the shares of Stock which
amount shall be subject to the same forfeiture and distribution

2



--------------------------------------------------------------------------------



 



     
 
  conditions as the associated Restricted Stock Units and shall be credited as
additional Restricted Stock Units.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Restricted Stock Units covered by this grant shall be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Stock Units shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

3